Citation Nr: 0601279	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-36 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin condition. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for residuals of dental 
trauma, for treatment purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board in 
January 2005.  A transcript of that proceeding is on file.  

The claims for service connection for PTSD, hepatitis C, and 
residuals of dental trauma for treatment purposes are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
The veteran is withdrawing his claim for a skin condition, 
so this will be officially done.


FINDING OF FACT

On February 6, 2005, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran that he was withdrawing his claim for service 
connection for a skin condition.



CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's 
appeal as to the issue of entitlement to service connection 
for a skin condition.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a skin condition.  

On February 6, 2005, the Board received a statement signed by 
the veteran wherein he indicated he was withdrawing his 
appeal regarding the issue of entitlement to service 
connection for a skin condition.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  The veteran's February 2005 statement has 
satisfied the requirements for withdrawal of his appeal.  See 
38 C.F.R. § 20.204 (2005).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of entitlement to 
service connection for a skin condition, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for a skin condition is dismissed.




REMAND

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for dental trauma for 
treatment purposes.  

Reasons for remand

Stressor verification

The veteran alleges that he was attacked and beaten by five 
soldiers while on active duty in November or December 1976, 
sustaining cracked ribs and broken teeth.  He contends that 
he was also exposed to blood from his assailants during the 
altercation.  In essence, he argues that all of the claimed 
conditions are the result of that assault in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2005); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).



When there is a current diagnosis of PTSD, as in this case, 
the sufficiency of the claimed in-service stressor is 
presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is still required.  38 C.F.R. § 3.304(f).  
And credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail...."  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). See, too, 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on a personal assault in service:

[E]vidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

Pursuant to the Veterans Claims Assistance Act (VCAA), the RO 
sent the veteran a letter in June 2003 that provided him 
notice of the evidence needed to substantiate his claim.  The 
RO also noted that he could provide statements from 
individuals having knowledge of his condition.  But that 
letter did not provide him with a complete list of the 
alternative types of evidence that might corroborate his 
personal-assault stressor as outlined in 38 C.F.R. § 
3.304(f)(3).  And this is especially important here since his 
service personnel/medical and other records do not mention 
this alleged assault.  So a remand is required to provide him 
this notice and to give him an opportunity to submit 
additional alternative-type evidence in response.

The Board notes that, during the January 2005 hearing, the 
veteran indicated he had been unable to obtain a statement 
from his platoon sergeant that was written in November or 
December 1976, concerning the assault.  The veteran testified 
that his platoon sergeant had him stay under his care in his 
quarters for fear of further assault.  The veteran requested 
help in obtaining the statement.  His service records show 
that he served with Company B, 2nd Battalion, 6th Infantry.  

Additional medical evidence 

In February 2005, the veteran submitted additional evidence, 
including an undated statement from Dr. J.D., directly to the 
Board.  The veteran did not, however, waive his right to have 
this additional evidence initially considered by the RO.  See 
Disabled American Veterans v. Principi, 327 F. 3d. 1339 (Fed. 
Cir. 2003); see also 38 C.F.R. § 20.1304(c) (2005).



Accordingly, this case is REMANDED to the RO via the AMC for 
the following development and consideration:

1.  Send the veteran a letter notifying 
him of the type of alternative evidence 
from sources other than his service 
records that may corroborate his 
assertion that he was physically 
assaulted in service.  Ensure this letter 
meets the notification requirements 
contained in 38 C.F.R. § 3.304(f)(3).  
Ask the veteran whether he knows his 
platoon sergeant's full name and current 
mailing address.  

2.  If the veteran provides his platoon 
sergeant's full name and current mailing 
address, request a statement from the 
sergeant regarding the alleged assault 
in service.  

3.  Request the veteran's unit records 
for the period November 1976 to December 
1976.  The unit was Company B, 2nd 
Battalion, 6th Infantry.

3.  If an in-service stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD as a result of his 
military service.  The claims folder and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should indicate whether the 
veteran fits the DSM-IV criteria for a 
diagnosis of PTSD and, if he does, render 
a medical opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that the 
diagnosed PTSD is a result of the 
established stressor in service.  

4.  If an in-service stressor is 
verified, also schedule the veteran for a 
VA examination to determine the etiology 
of his hepatitis C.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  
The examiner should provide an opinion as 
to whether it is as likely as not (i.e., 
50 percent or greater probability) the 
veteran's hepatitis C is related to his 
military service.  

5.  As well, if an in-service stressor is 
verified, schedule the veteran for a VA 
dental examination to determine the 
etiology of any dental trauma.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should provide 
an opinion as to whether it is as likely 
as not (i.e., 50 percent or greater 
probability) the veteran's dental trauma 
is related to his military service.  

6.  Then readjudicate the remaining 
claims on appeal in light of the 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, these claims should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


